Case 1:17-cv-01000-MN Document 227 Filed 01/30/20 Page 1 of 3 PageID #: 3578



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
CRANE MERCHANDISING                  :
SYSTEMS, INC.,                       :
                                     :
                Plaintiff,           :
                                     :    C.A. No. 17-1000-MN
             v.                      :
                                     :
NEWZOOM, LLC, BEST BUY STORES, :
L.P., BENEFIT COSMETICS LLC,         :
and MACY’S INC.,                     :
                                     :
                Defendants.          :
____________________________________:

                               JOINT MOTION AND ORDER TO
                               EXTEND THE CASE SCHEDULE

        Crane Merchandising Systems, Inc. (“Crane”), and NewZoom, LLC (“NewZoom”) have

been working to resolve this case for months, and the Court has generously extended expert

deadlines multiple times to accommodate negotiations. See D.I. 217, 220, and 224. The parties

have been diligently pursuing settlement, including discussions between key business personnel

at both Crane and NewZoom, and continue to do so. While a settlement agreement has not yet

been reached, the parties’ settlement discussions are ongoing in good faith, and both sides are

committed to finding a resolution if possible. The parties now require an extension of the pretrial

deadlines to allow settlement if possible or to resume litigation if not. This extension facilitates a

realistic expert discovery and trial preparation schedule by proposing a continuation of the

current trial date from June 2020 to October 2020. The parties do not anticipate any future

requests to further continue the trial date.
Case 1:17-cv-01000-MN Document 227 Filed 01/30/20 Page 2 of 3 PageID #: 3579



        WHEREFORE, the parties hereby jointly move, through their undersigned counsel and

subject to the approval of the Court, that the Amended Scheduling Order (D.I. 224) shall be

amended as follows:

            Event                    Current Date                      Proposed Date
Response to § 101 motion        February 6, 2020             April 7, 2020
Opening expert reports          January 30, 2020             April 15, 2020
Reply to § 101 motion           February 20, 2020            April 21, 2020
Rebuttal expert reports         March 3, 2020                May 20, 2020
Close of expert discovery       March 27, 2020               June 19, 2020
Opening Daubert briefs due      March 31, 2020               July 2, 2020
Answering Daubert briefs due April 21, 2020                  July 23, 2020
Reply Daubert briefs due        May 5, 2020                  August 6, 2020
Pretrial Order due              May 15, 2020                 August 13, 2020
Pretrial conference             June 10, 2020                September , 2020DWSP


Trial                           June 22, 2020                October , 2020


All other provisions of the Court’s scheduling order, as amended, remain unchanged.

Dated: January 29, 2020

YOUNG CONAWAY STARGATT &                            RICHARDS, LAYTON & FINGER, P.A.
TAYLOR, LLP

 /s/ Samantha G. Wilson                             /s/ Kelly E. Farnan
Adam W. Poff (No. 3990)                             Kelly E. Farnan (No. 4395)
Samantha G. Wilson (No. 5816)                       Renée M. Mosley (No. 6442)
Rodney Square                                       One Rodney Square
1000 North King Street                              920 North King Street
Wilmington, Delaware 19801                          Wilmington, DE 19801
(302) 571-6600                                      (302) 651-7700
apoff@ycst.com                                      farnan@rlf.com
swilson@ycst.com                                    mosley@rlf.com



                                                2
Case 1:17-cv-01000-MN Document 227 Filed 01/30/20 Page 3 of 3 PageID #: 3580



Attorneys for Plaintiff/Counterclaim Defendant Attorneys for Defendant/Counterclaim Plaintiff
Crane Merchandising Systems, Inc.              NewZoom LLC and for Defendants Best Buy
                                               Stores, L.P., Benefit Cosmetics LLC and
                                               Macy’s Inc.



                                             WK day
                            SO ORDERED this _____    of ________________,
                                                           -DQXDU\     20____.
                                                                            



                                                                                      ___
                                           7KH
                                           7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                             H +RQRUD
                                                    U EOH0DU\HOOHQ1RUHLND
                                           8QLWHG6WDWHV'LVWULFW-XGJH
                                           8QLWHG
                                                G 6WDWHV 'LVWULFW -XGJH




                                              3
